Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03 March 2020 was filed and is being considered by the examiner.
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

Claims 1, 2, 6-9 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hamamoto et al (US 2020/0269591) in view of Lundback (US 2013/0236347).
The applied reference has a common assignee with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). 
This rejection under 35 U.S.C. 103 might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C.102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B); or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement. See generally MPEP § 717.02.
Hamamoto et al disclose the following claimed features:
Regarding claim 1, a damper unit (Figures 2-6) comprising: a damper chamber (61) which has a wall partially composed of a flexible membrane (64) with a rubber elasticity and which is configured to store a liquid; a gas chamber (66) partitioned from the damper chamber by the flexible membrane (64); and a communication portion (67) provided for the gas chamber (66) so that the gas chamber is in communication with an outside of the damper unit.

Regarding claim 6, wherein the first flexible membrane (Figure 6, left 64) and the second flexible membrane (Figure 6, right 64) are disposed to face each other with the damper chamber (61) interposed therebetween.
Regarding claim 7, a liquid ejecting apparatus (Figures 2-6, element 10) comprising: a liquid ejection portion (80) having a nozzle to eject a liquid; a liquid supply path (21) coupled to the liquid ejection portion (80) and configured to supply the liquid thereto; a pump (23) provided for the liquid supply path (21) and configured to supply the liquid to the liquid ejection portion (80); and the damper unit (60) which is provided between the pump (23) and the liquid ejection portion (80) so that the damper chamber functions as a part of the liquid supply path (Figure 2).
Regarding claim 8, wherein the flexible membrane (64) of the damper unit is located at a position higher than a nozzle surface in which the nozzle is opened; further comprising: a liquid storage portion (30) which stores the liquid and which is coupled to the liquid supply path (21); a liquid discharge path (33) which couples the liquid ejection portion (80) to the liquid storage portion (30) to form a circulation path (31) together with 
Regarding claim 9, wherein when the flexible membrane (64), the gas chamber (66), and the communication portion (67) function as a first flexible membrane (Figure 6, left 64), a first gas chamber (Figure 6, left 66), a first communication portion (Figure 6, left 67), and a first one-way valve (Figure 3, left 46), respectively, the damper unit (60) further comprises: a second flexible membrane (Figure 6, right 64); a second gas chamber (Figure 6, right 66) partitioned from the damper chamber by the second flexible membrane; and a second communication portion (Figure 6, right 67) provided for the second gas chamber so that the second gas chamber is in communication with an outside thereof.
Regarding claim 13, wherein the first flexible membrane (Figure 6, left 64) and the second flexible membrane (Figure 6, right 64) are disposed to face each other with the damper chamber (61) interposed therebetween.
Hamamoto et al disclose the claimed invention except for reciting a one-way valve provided in the communication portion to allow a gas to flow into the gas chamber from the outside of the damper unit and to restrict a gas to flow from the gas chamber to an outside thereof.

It would have been obvious to one having ordinary skill in the art at the time the invention was made to include a one-way valve provided in the communication portion to allow a gas to flow into the gas chamber, as taught by Lundback into Hamamoto et al, for the purpose of maintaining the gas volume in the gas chamber (paragraph [0107]).
Allowable Subject Matter
Claims 3-5 and 10-12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
The primary reason for the allowance of claims 3-5 and 10-12 is the inclusion of the limitation of a damper unit that includes a coupling path which couples the second communication portion to the first gas chamber so that the second gas chamber is in communication with the first gas chamber.  It is this limitation found in the claims, as it is claimed in the combination of, that has not been found, taught or suggested by the prior art of record which makes these claims allowable over the prior art.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Ueda (US 2018/0154631) discloses a damper device that includes an upstream damper provided upstream of an ink head and a downstream .
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AN H DO whose telephone number is (571)272-2143.  The examiner can normally be reached on M-F 7:5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Gray can be reached on 571-272-2119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/AN H DO/Primary Examiner, Art Unit 2853